DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/18/22.  Claims 1, 4, 9, 10, 15, 18, and 19 have been amended. Claims 2 and  14 have been cancelled.
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Cavaliere et al. (US 2018/0159144) on claim(s) 1, 5, 6, 9-11, 14, and 16 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20 on claim(s) 3 is withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Zhang et al. (US 2017/0125828) on claim(s) 7 and 8 is withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20 on claim(s) 12  is withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144) in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20, in further view of Roman-Leshkov et al. (US 2015/0105241) as cited in IDS dated 9/18/20 on claim(s)  13 is withdrawn because the Applicant amended the claims.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Cai  et al. (US 2014/0080694) on claim(s) 15 is withdrawn because the Applicant amended the claims.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Zhang et al. (US 2017/0125828) on claim(s) 17 is withdrawn because the Applicant amended the claims.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20 on claim(s) 18 is withdrawn because the Applicant amended the claim.
11.	The rejection under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (US 2018/0159144), in view of Regmi et al. : Carbides of group IVA, VA, and VIA transition metals as alternative HER and ORR catalysts and support materials, J. Mater. Chem A 2015, pp. 10085-10091 as cited in IDS dated 9/18/20, in further view of Cai et al. (US 2014/0080694) on claim(s) 19 is withdrawn because the Applicant amended the claims.
Allowable Subject Matter
12.	Claims 1, 3-13, and 15-20 are allowed.
13.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 6/27/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724